—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Esquirol, J.), dated November 16, 1992, which, upon a fact-finding order of the same court, dated September 17, 1992, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of robbery in the second degree and grand larceny in the fourth degree, adjudged him to be a juvenile delinquent and placed him on probation for a period of one year. The appeal brings up for review the fact-finding order dated September 17, 1992.
Ordered that the order of disposition is affirmed, without costs or disbursements.
There is no merit to the appellant’s contention that the evidence adduced at the hearing is not legally sufficient to support the fact-finding order. The complainant testified that the appellant was among a group of youths who beat him and stole his money. That testimony is sufficient to establish that the appellant, acting in concert with others, committed acts which, if committed by an adult, would constitute the crimes of robbery in the second degree (see, Penal Law § 160.10 [1]) and grand larceny in the fourth degree (see, Penal Law § 155.30 [5]).
The Family Court’s determination that the appellant’s alibi witness was not worthy of belief is supported by the record, and, therefore will not be disturbed on appeal (see, Matter of Stephanie F., 194 AD2d 789).
*635The appellant’s remaining contentions are unpreserved for appellate review, and we decline to reach them in the exercise of our interest of justice jurisdiction. Lawrence, J. P., Santucci, Friedmann and Florio, JJ., concur.